TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00190-CV




                                        In re Bryan P. Suhre




                        ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION


                In a petition for writ of mandamus, Bryan P. Suhre alleges that he filed an application

for post-conviction writ of habeas corpus in the 264th District Court on August 4, 2009. See Tex.

Code Crim. Proc. Ann. art. 11.07 (West Supp. 2009). He asks the Court to issue a writ of mandamus

to compel the district court to act on the habeas corpus application, which he asserts the court has

failed to do.

                Post-conviction habeas corpus applications pursuant to article 11.07 are returnable

to the court of criminal appeals. Id. § 3(a). In these cases, the convicting court acts as a fact-finder,

and it is the court of criminal appeals that ultimately grants or denies relief. Id. § 3(c), (d). This

Court has no jurisdiction and plays no role in these proceedings. If Suhre believes that the district

court is not carrying out its duties under article 11.07, he should seek mandamus relief in the court

of criminal appeals, the court for which the district court acts under the statute.
              The petition for writ of mandamus is denied.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: April 15, 2010




                                                2